Per Curiam.

Respondent was admitted to practice in the Second Judicial Department on March 16, 1932.
There were two charges made against respondent involving the conversion of $500 deposited with him in escrow (which sum was subsequently repaid) and neglect in the prosecution of a lawsuit resulting in the dismissal of his client’s case.
The Referee has found that respondent’s guilt on each of the charges of professional misconduct has been established and the *52record fully supports such finding. The Referee’s report is confirmed.
A proper regard for the protection of the public would indicate that respondent should be suspended from the practice of law for a period of two years pud until further order of the court.
Respondent should be suspended for a period of two years.
Stevens, J. P., Eager, Capozzoli, McQtvern and Rabin, JJ., concur.
Respondent suspended for a period of two years effective January 3, 1969.